[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 June 7, 2006
                                  No. 05-13122
                                                                THOMAS K. KAHN
                                                                     CLERK


                        D. C. Docket No. 04-00025-CV-4

BRIAN DUNN,

                                                           Plaintiff-Appellant,

                                      versus

CSX TRANSPORTATION, INC.,

                                                          Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Southern District of Georgia


                                  (June 7, 2006)

Before TJOFLAT, BARKETT and HILL, Circuit Judges.

PER CURIAM:

      After considering the parties’ briefs and entertaining oral argument, we

affirm the district court’s judgment. For the reasons stated in the court’s May 26,
2005 order granting appellee summary judgment, the record is insufficient to make

out a claim under either count of appellant’s complaint.

      AFFIRMED.




                                         2